Citation Nr: 0313266	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  01-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for fainting 
spells/syncope.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2002, a hearing was held at the RO before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).

In January 2003, the Board developed the issue on appeal for 
additional evidence.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran experiences fainting spells/syncope that 
began during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, fainting 
spells/syncope was incurred as a result of the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

II. Service connection

In this case, the veteran contends that entitlement to 
service connection is warranted for fainting spells/syncope.  
The Board agrees.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service. 38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he began experiencing fainting 
spells during service.  His service medical records 
corroborates that he was treated for fainting spells.  The 
veteran fainted in April 1971 and was diagnosed with probable 
vasovagal syncope.  The veteran passed out again in December 
1971.

The Board adopts the findings made by a VA examiner in a May 
2003 examination report.  According to the May 2003 VA 
examination report, the VA physician indicated that he had 
reviewed the veteran's medical history, to include his 
service medical history.  Based on a review of the medical 
evidence of record and an examination of the veteran, the VA 
physician concluded that it was as likely as not that the 
veteran's current multiple episodic fainting spells/ syncope 
are of the same etiology as the fainting spells documented in 
the veteran's service medical records in 1971.  Based on the 
information available to the VA physician, the veteran's 
syncopal episodes were as likely as not vasovagal/orthostatic 
in etiology.  

This evidence lends weight to the veteran's November 1999 
private physician's opinion.  The veteran's private physician 
concluded that the veteran's fainting spells were at least 
possibly related to the veteran's service.  The November 1999 
private physician did not specifically determine that the 
fainting spells were as likely as not related to service.  
Nevertheless, in light of the May 2003 VA examiner's opinion, 
the Board finds that the November 1999 private physician's 
opinion supports the veteran's claim.

The Board notes that there is no medical evidence of record 
that rebuts the evidence discussed in the previous 
paragraphs.  There is no competent evidence that states that 
the veteran's fainting spells/syncope are not related to the 
incidents documented during service.  The Board is not 
competent to render medical determinations that are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The Board finds that service connection for fainting 
spells/syncope is warranted because the evidence shows that 
the veteran first began experiencing fainting spells during 
service, which have continued to the present time.  Without 
competent evidence to the contrary, and resolving the benefit 
of the doubt in the appellant's favor, service connection for 
fainting spells/syncope is warranted. 38 U.S.C.A. § 1310; 
VCAA; 38 C.F.R. § 3.303.





(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for fainting spells/syncope is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

